PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/445,228
Filing Date: 02/28/2017
Appellant(s):  Kreutzer et al.


__________________
David D. Harrell
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 12/08/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Rejection Under 35 U.S.C. § 103 Over Rubenczyk et al. (US 20030217052 A1); hereinafter “Rubenczyk” in view of Kota et al. (US 20180095967 A1); hereinafter “Kota” of Claims 1, 5, 21 and 25.
Rejection Under 35 U.S.C. § 103 Over Rubenczyk in view of Kota and Morsi et al. (US 20140337373 A1) of claims 2-4, 6, 7, 14-19, 22-24 and 26.
Rejection Under 35 U.S.C. § 103 Over Rubenczyk in view of Kota and Morsi and further in view of Szucs et al. (US 2013024630 A1) of claim 20.

 (2) Response to Argument

The Rejection of Claims 1-7 and 21-26 under 35 U.S.C 103 
Claims 1 and 21
A.        Appellant's argument with respect to claim 1 states as "Rubenczyk fails to teach accessing ontology data relating to the data in the isolated collection, wherein the ontology data comprises uniqueness data relating to the data in the isolated collection”.  (See Appellant’s Appeal brief, pages 10-12).
In response to Appellant’s argument, the Examiner disagrees because Appellant has not provide a special definition of the argued terms ‘uniqueness data” and/or “isolated collection” in the specification.   Appellant indicated the cited reference Rubencyk’s classification scheme, which includes indices including annotations that specify classification values for each data items CANNOT provide an indication of uniqueness. The Examiner disagrees because in the  unique meaning identifier as described to distinguish data items.  For example, the term “coat” has a single unique sense identifier USID (See para. Rubenczyk, para. [0466], para. [0471]). In addition, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).   In view of Appellant’s specification (See para. [0024], para. [0047] and Figure 4), the argued term “isolated collection” is merely a collection of data, a store or a database may be queried to identify or retrieve target information [e.g. relationships, resources] relating to a query, and the argued term “uniqueness data’ or “a level of uniqueness” is merely an uniqueness INDEX for properties and/or a uniqueness index for resource types within an isolated collection [e.g. a collection of data, a store or a database]. In one example, a uniqueness index maybe only comparable among similar objects (Appellant’s specification, para. [0027]). 
 The cited reference Rubenczuk discloses “a query input unit 20 receives a query from a user… An interpreter analyzes, interprets and enhances the received query and reformulates it to a formal query/request... the interpreter 22 makes use of a general knowledge base 24 which includes dictionaries and thesaurus and domain specific semantic data garnered from items in the data store 12 [e.g. isolated collection]…The interpreter parses the received query/request as a series of nouns and adjectives and attempts to determine which terms in the query refer to which known class [in the classification scheme], taking into account that some class-values are considered as attributes for other class-values. Thus in the query ‘red long-sleeved shirt’, the term ‘shirt’ would be interpreted as referring to the class shirts, ‘red’ would be interpreted as a value for the attribute class ‘color’ as defined for shirts and ‘long-sleeved’ would be interpreted as value for the attribute class sleeve length as defined for the class of shirts” (See Rubenczyk, para. [0419], para. [0466] and Figure 2).  
The Rubenczuk further discloses a classification scheme has a large list of terms that are names of commodity attributes, each one marked for its meaning by a corresponding USID, the unique meaning identifier as described to distinguish data items.  For example, the term the classification scheme contains a collection of hierarchically structured conceptual taxonomies for domain-specific browsing, each node in a hierarchy represents a potential class, it may have query terms associated with it and may be linked to a set of domain data items which maybe ranked using weighting values. Additional information include specifications as to which classes are considered as attributes for which other classes, additional relations between concepts, relevance of different attributes, and possible attribute values (See Rubenczuk, para. [0427]).   In order to facilitate the matching process, items can be pre-indexed, with an index including annotations that specify classification values for data items. In this approach, indexer 36 is used, generally offline, to annotate data items with classification values on various conceptual dimensions (such as objects and attributes) and/or keywords expressing such classifications, of the kinds that may appear in search requests for the relevant subject domain. In the example of the e-commerce portal referred to above these may be the commodity specification and the product attribute-values. Items can also be enhanced with synonyms, that is to say equivalent terms, including acronyms and abbreviations, hypernyms (which are more general terms), hyponyms (which are more restricted terms), and other potentially relevant search terms. Each classification value assigned to a data item is complemented with a confidence rank, reflecting the system's confidence in that classification and/or expresses the estimated probability of that estimated probability of the assignment’s correctness (See Rubenczyk, para. [0440]). f 
According to these passages in the Rubenczyk reference and under the broadest interpretation of the term “uniqueness data”, “a level of uniqueness” and an “isolated collection”, the Rubenczuk reference discloses an isolated collection when the Rubenczuk’s search engine 10 is associated with a data store 12 [e.g. isolated collection], The Rubenczuk reference discloses uniqueness data when Rubenczyk discloses a classification scheme has a large list of terms that are names of commodity attributes, each one marked for its meaning by a corresponding USID, the unique meaning identifier as described to distinguish data items.  For example, the term “coat” has a single unique sense identifier USID (See para. Rubenczyk, para. [0466], para. [0471]).
The Rubenczyk also discloses receiving a query for data stored in an isolated collection [e.g. data store 12], where the query comprises a plurality of parameters [e.g. read long-sleeved shirt]; accessing ontology data comprises uniqueness data [e.g. accessing classification scheme have unique USID classification values] relating to the data [e.g. company items] in the isolated collection [e.g. data store 12]).  
The Rubenczuk reference discloses identifying a level of uniqueness  [e.g. identifying a collection of hierarchically structured (tree levels) conceptual taxonomies for domain-specific browsing, each node in a hierarchy (tree level) represents a potential class , the collection includes specifications as to which classes are considered as attributes for which other classes, additional relations between concepts, relevance of different attributes, and possible attribute values using the classification scheme] for each of the parameters [e.g. query parameters “red long-sleeved shirt”] using at least the uniqueness data [e.g. index of annotations that specify unique USID classification values for data items] when the Rubenczuk’s interpreter identifies different objects and attribute values from the user’s query parameters and determining which terms/parameters in the query refer to which known classes using the classification scheme (See para. [0408], para. [0419] and para. [0420], para. [0427], para. [0440], para. [0466]). Therefore, the Rubenczyk still read on the claimed feature accessing ontology data [e.g. Classification scheme] relating to the data in the isolated collection [e.g. data store 12], wherein the ontology data comprises uniqueness data [ e.g. USID, the unique meaning identifier as described to distinguish data items] relating to the data in the isolated collection; identifying, using at least the uniqueness data, a level uniqueness [e.g. identifies hierarchically structured e.g. “tree levels” conceptual taxonomies], for each of the parameter in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Appellant further argues “Kota does not teach determining for each of the parameters, a query order based on the uniqueness data identified for the parameter and generating a revised query based on the received query” (See Appellant‘s Appeal brief pages 12- 14)”.
In response to appellant’s argument that the Kota reference fail to show certain features of Appellant’s invention, it is noted that the feature upon which applicant relies (i.e., a query sequence order) is not recited in the rejected claim(s).  The argued feature in claim 1 only recited determining a query order based for each of the parameters based on uniqueness data identified for the parameter.   This limitation does not provide any indication on what is the query order and/or how the query order is determined.  In view of Applicant’s specification (See para [0074] and Figure 7) “Each parameter of the query maybe evaluated based on the accessed uniqueness information. The evaluation may comprise generating a query order indicating an arrangement for one or more of the parameters of the query by ranking or ordering each of the parameters based on uniqueness. In an example, parameters relating to similar objects (e.g., relating to a resource, relationship, or property) may be evaluated in relation to similar parameters. In another example, each of the parameters may be evaluated against the other parameters (e.g., regardless of the object to which the parameter relates)”, and the Examiner has given the broadest reasonable interpretation to the argued  term “query order” feature in consistent with the specification which is merely an arrangement for one or more parameters/terms of the query. The arrangement for one or more parameters/terms of the query can be determined by ranking or ordering based on the uniqueness data.   The cited reference Rubenczyk discloses determining weights for each query parameters/features based on the uniqueness data identified for the parameter.  Rubenczuk discloses determining weights for each query parameters/features when matching values between the item [product] features/parameters and the query features/parameters over the identified query features/parameters.  A final rank assigned to the item [product] composed of a triplet of equally weighted numbers: commodity rank, attributes (features/parameters) rank and a rank number of other terms. The weight scheme [weight values] is aimed to assure that a good match in many analyzed attributes and stored as annotations used in the classification scheme (See Rubenczyk, para. [0507] and [0607]).  The Rubenczyk reference does not explicitly disclose the weights of the query parameters are evaluated against in relation to other parameters in the query to generate a revised query. The Kota reference is incorporated to teach determining a query order for each of the parameters based on the uniqueness data identified for the parameter and generating revised query based on the received query, wherein the revised query is comprised of the parameters in the determined query order.   The Kota reference explicitly discloses receiving a search query; determining a classification of the search query based on an intent of the search query; enhancing the classified search query using semantics associated with the classification resulting in an enhanced query, weighing terms of the enhanced query dependent upon the classification to obtain a weighted query and forming a retrieval /expanded search query Kota reference further explains the search query comprise search query terms, the query term is correspond to an index entry. A ranking function includes a number of times a query term occurs weights in accordance with a weight assigned to an index entry corresponding to the query term and as well as a proximity of query terms within a located record of file (See Kota, para. [0036]).   The Kota’s system receives a query and parses it to specific phrasing that matched with a classification such as travel or retail (Kota, para. [0044]). The system passes the query along with classification information using available semantics, which may be dependent on the classification determined by an intent classifier.  A query expander is used to expand the received query using conventional techniques to obtain an expanded/ enhanced query. A term weigher 424 assigns weights to the various terms/parameters in the query 416 dependent on the classification.  Terms that have identified semantics may have a higher weight than terms without semantics, or a particular type of semantic maybe given a higher weight than other terms in the query 416. For instance, in a retail classification, if a brand is determined based on the semantic parsing, it may be given a higher weight than other terms in the query 416. Or in a travel classification, a brand may have a lower weight than parsed travel dates or destinations. The query generator 426 generates the expanded query using terms that have identified semantics related to the classification information, each identified semantics includes terms that have different weights to order/rank/weight query terms/parameters in the expanded query (Kota, para. [0045]-para. [0048], Figures 4 and 5). 
Kota reference discloses determining a query order [e.g. weight order, higher weight order or lower weight order in a received query] for each of the parameters based on the uniqueness data identified for the parameter [e.g.  query terms based on identified semantics dependent on the intended classification information, e.g. travel vs retail] and generating revised query based on the received query, wherein the revised query is comprised of the parameters in the determined query order [e.g. generated an expanded query 505 in Figure 5 including query terms with determined query weight order).  Hence, the Kota reference still read on the argued feature.  The combination of the cited references Rubenczyk and Kota discloses the argued features in claim 1.
The Rejection of Claims 14-20 under 35 U.S.C 103 
Claims 14-20
Appellant ‘s argument with respect to claim 14 argues that Rubenczyk and Kota, along or in combination, do not explicitly disclose identifying using the topology data, an average number of relationships for each of the resource types…Morsi’s cardinality attribute merely indicates the minimum or maximum number of allowable instances of a relationship Neither a minimum number nor a maximum number indicates an average” (See Appellant’s Appeal Brief pages 14-15).
In response to Appellant’s argument, the Examiner disagrees because in view of Appellant’s specification, the paragraph [0028] which describes average number of relationships is stated as “topology information may comprise frequency information relating the average number of relationships for resource types to which they relate. As an example, the average number of relationships for the resource types maybe determined in order compare resources type and determine which resource type maybe a better anchor resource when executing a query”.   According to this passage, an average number of relationships can be an integer value which describes frequency information of relationships for resources type. One of ordinary skill The median is another form of average.  It is usually represents the middle number in a given sequence of numbers when it’s ordered by rank. When the quiz scores are listed from lowest to highest: 30, 56, 65, 70, 84, 90, 90, 91, 92, or highest to lowest: 92, 91, 90, 90, 84, 70, 65, 56, 30, we can see that the median, or middle, score is 84 ( Dictionary.com definition of an average “median”).  Thus, the term “an average number” is merely a value in the middle in a sorted list of numbers between minimum and maximum value.   Similarly, the Morsi reference provides a graph topology index to retrieve frequency number of relationships between entities (Morsi, para. [0008]), the graph topology index comprises a navigation relationship declaration which includes a cardinality attribute, the cardinality attribute may constrain the type of relationship that is supported (e.g. 1:1, 1:n, or n:m) or minimum or maximum number of instances of relationship that are allowable for given entries (Morsi, para. [0054]). The navigational relationship declaration may also include constraints on the minimum and/or maximum number of a particular relationship for a given entity. The attributes may be referred to as "min" and “max" and may have values of zero or any positive whole number.  An exemplary navigational relationship declaration for product entities related to category entities, where the minimum number of relationships is one and the maximum number of relationships is ten, thereby constraining each product entity to have at least one category relationship and at most ten category relationships (Morsi, para. [0057]). In this example, the Mori’s graph topology index still identifies an average frequency number [e.g. any of  2, 3, 4, 5, 6, 7, 8, 9] category relationships for each product entity when it is not in the minimum [e.g. 1] and/or maximum [e.g. 10].   Therefore, the Morsi reference discloses identifying an average number [e.g. a middle value [median] which is not in the minimum or/and maximum] of relationships for each of the resource type [e.g. entity type] using the topology data [e.g. graph navigation index]. In other words, any number relationship which has a value from 2-9 is in    In the Final office action, the Examiner also indicated the Rubenczyk reference is identifying an anchor and a plurality of resource types for a received query when the Rubenczyk reference discloses accessing a general knowledge base which includes domain-specific semantic data to determine which parameters/terms in the query reference to which known classes in classifications. For example, in the received query “red long-sleeved shirt”, the term “shirt” would be interpreted as referring to a class “shirt”, “red” would be interpreted as a value for the an attribute class “color” as defined for shirts and “long-sleeved” would be interpreted as a value for the attribute class “sleeve length” as defined for the class of shirts (See para. [0408], para. [0419], para. [0420] and para. [0427]).  The Rubenczyk reference is identifying and determining relationships for each of the one or more resource types using topology data, whether the anchor for the query should be a different group of one or more of the resource types; when it is determined that the anchor query should be a different group of resource types, generating an expanded query such that the different group of resource types is a new anchor for the revised query and executing the expanded query to identify data in the isolated collection associated with the expanded query since in response to the received query in the Rubencyzk’s system, the parsing engine detects the presence of words, phrases and expressions [e.g. query terms/ parameters] that may signify important concepts [e.g. resource types] in the specific knowledge base  [e.g. topology data] and referred to important classifications of the data items [e.g. important anchor of known classes]. The parsing engine also determine important lexical terms and semantic/conceptual relationships [e.g. identifying/determining relationships for each of the resource types] between the detected lexical terms in the received query. Analysis of the detected important lexical terms includes judgement on whether they signify values for a group of resource type: object class (such as shirt, tv-set, etc.) or another group of resource types:  attribute classes [such as color, material, price, etc.), whether they have alternative interpretation and whether any interpretation of the terms are supported or undermined by is not determined based on the average number of relationships. The Morsi reference is incorporated to teach identifying an average number [e.g. a middle value [median] which is not in the minimum or/ maximum] of relationships for each of the resource type [e.g. entity type].   The combination of the cited references Rubenczyk, Morsi and Kota discloses the claimed invention.

Appellant further argues that the combination of the Rubenczyk and Morsi is improper.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the cardinality attribute to estimate number of relationships for each resource type of Morsi system in the knowledge base of the Rubenczyk ‘s system. Skilled artisan would have been motivated to incorporate such cardinality attribute to estimate number of relationships for each resource type taught by Morsi in the Rubenczyk system in order to optimize query evaluation, the cost of 




 

For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/YUK TING CHOI/            Primary Examiner, Art Unit 2153      
                                                                                                                                                                                      



Conferees:
/ALFORD W KINDRED/            Supervisory Patent Examiner, Art Unit 2153    
                                                                                                                                                                                        /RYAN M STIGLIC/Primary Examiner 
                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.